Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claim 14 to now depend from claim 5.  Applicant failed to provide properly amend the language of claim 14 to indicate that the features are the same.  Applicant should make use of proper the/said language to make clear that the features are the same.  Applicant may also remove the dependency.  Claims 15-17 is/are rejected as being dependent on the above rejected claim(s).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (3194476).

5,10. A package comprising an article carrier (figs 1-13) for packaging articles and a plurality of articles, the articles arranged in a first row of one or more articles and a second row of one or more articles disposed adjacent to the first row (capable of performing the above intended use; the Office notes that the Office is still interpreting the above as intended use as the claim merely states “for packaging articles and a plurality of articles; if Applicant actually intends to positively claim the contents then Applicant should use clear language such as - - A package comprising a plurality of articles - -),  the article carrier comprising a plurality of panels forming walls of a tubular structure comprising a top wall (17), a first side wall (one 18), a first base wall (one of 26, 20, 19, 33) comprising proximal portion and a distal portion hingedly connected to the proximal portion by a first hinge connection (20, 26 with hinge therebetween), a second side wall (another 18) and a second base wall (one of 26, 20, 19, 33 not the first base wall), wherein the first side wall is hingedly connected to the proximal portion of the first base wall and the second base wall is formed by a single panel that is hingedly connected to the second side wall by a second hinged connection substantially parallel to the first hinged connection (as in fig 5 as well as fig 4), the carrier comprising: a composite base wall formed from two at least partially overlapping layers of sheet material and including an inner layer provided by the second base wall and an outer layer provided by the first base wall (two of 26, 20, 19, 33 that overlap such as in fig 5, 7, 1); a first retention feature for engaging an article in the first row and a first retention tab, a second retention feature for engaging an article in second row (capable of performing the above intended use) and comprising a second retention tab, wherein the second retention tab is hinged in opposition to the first retention tab (all tabs/features adjacent 24s, opposition as shown in fig 4 where they hinge in opposite directions to one another); wherein the first base wall comprises: a third retention feature, wherein the third retention feature comprises a retention assisting tab for engaging an article, the retention assisting 
And wherein the first retention tab engages with a first article in a radially outward direction with respect to the first article (capable of performing the above intended use).

6. A package according to claim 5, wherein the carrier comprises a top engaging device for flanged articles (another 24 that are adjacent 17).

7. A package according to claim 6, wherein the articles are disconnected (capable of performing the above intended use).

8. A package according to claim 6, wherein the articles are connected to each other via their respective flanges (Capable of performing the above intended use).

9. A package according to claim 5, wherein the retention assisting tab is disposed in alignment with the retention feature such that the retention assisting tab and the retention feature are disposed on a common notional line perpendicular to the first fold line (as in fig 4).
11.A package according to claim 10, wherein the retention assisting tab engages with a second article, adjacent the first article, in a radially outward direction with respect to the second article (capable of performing the above intended use).

12. A package according to claim 11, wherein the second retention tab engages with the second article in a radially outward direction with respect to the second article (capable of performing the above intended use).


14. A blank for forming an article carrier of claim 5 (see the 112 rejection above), the blank comprising a plurality of panels forming walls of a tubular structure including a top wall, a first side wall, a first base wall, a second side wall and a second base wall, the second base wall arranged to provide an inner layer of a composite base wall and the first base wall arranged to provide an outer layer of the composite base wall and configured to be in at least partially overlapping with the second base wall; the blank further comprising: a first retention feature for engaging an article in a first row of one or more articles and comprising a first retention tab; a second retention feature for engaging an article in a second row of one or more articles, the second row being disposed adjacent to the first row the second retention feature comprising a second retention tab, wherein the second retention tab is hinged in opposition to the first retention tab; wherein the first base panel comprises: a proximal portion; a distal portion hingedly connected to the proximal portion by a first hinged connection; and a third retention feature; wherein the third retention feature comprises a retention assisting tab for engaging an article, the retention assisting tab being formed from at least the proximal portion and hingedly connected to the distal portion, and wherein the retention assisting tab is hinged in opposition to the second retention tab (see the above 112 rejection all of the above elements are already provided in claim 5).

15. A blank according to claim 14, wherein the first side wall is hingedly connected to the proximal portion of the first base wall and the second base wall is formed by a single panel that is hingedly connected to the second side wall by a second hinged connection (as in fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (3194476) in view of Ikeda (20040245326).
Weiss discloses:
1. An article carrier (figs 1-13) for packaging articles (capable of performing the above intended use) comprising a top panel (17), a bottom panel (panel opposite 17 such as in fig 5 of which has a width, of which can be the dimension left to right in figure 4) and first and second side panels (18s) wherein the bottom panel is hingedly connected to the first side panel along a first fold line (21) and extending toward the second side panel, wherein a retention feature is disposed in at least the second side panel for engaging an article (adjacent 24), wherein the bottom panel comprises a proximal panel portion (20) hingedly connected to a distal panel portion (26) along a second fold line extending parallel to and spaced from the first fold line (fold line between 20, 26 as in fig 4), wherein the bottom panel comprises a retention assisting tab (adjacent 28) for engaging an article (capable of performing the above intended use), the retention assisting tab being formed from at least the proximal panel portion and hingedly connected to the distal panel portion (as in fig 4), the second fold line otherwise extends across the width of the bottom panel (the Office notes that the above is merely a dimension such as left to right in figure 4, and the fold line between 20, 26 in figure extends across the above dimension) and wherein the retention assisting tab is disposed in alignment with the retention feature such that the 
With respect to a first hinge connection that is out of alignment with a fold line such that a tab interrupts a fold line, the Office notes that Ikeda discloses similar technology (figs 1-6) and also discloses the above feature of a hinged connection of out of alignment with a fold (8a with respect to 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weiss in view of Ikeda (by providing the above feature adjacent the existing tab) in order to provide improved flexibility of the elements that permits the device to naturally bend and prevent undesired damage to the device.

Weiss further discloses:
2. An article carrier according to claim 1, the common notional line passes through a longitudinal mid-point of the hinged connection between the retention assisting tab and the distal panel portion (as in fig 4).

The Combined Reference discloses:
3. An article carrier according to claim 1, wherein the retention feature comprises a retention tab hingedly connected to the proximal panel portion of the bottom panel by a second hinged connection configured to bend such that the retention tab encases a lower portion of an article, the lower portion of the article comprising a recessed lip, a rim, or a chime with which the retention tab engages (Weiss element at 28 is a tab; the Office notes that the article is capable of performing the above intended use as articles are not positively claimed).  With respect to additional hinged connections, the Office notes that the above is already provided in claim 1.  For example, the Office notes that Ikeda discloses similar technology (figs 1-6) and also discloses the above feature of a hinged 

4. A blank for forming a carrier, the blank comprising a plurality of panels for forming walls of the carrier, the plurality of panels comprising a top panel, a bottom panel having a width and first and second side panels wherein the bottom panel is hingedly connected to the first side panel along a first fold line, wherein a retention feature is disposed in at least the second side panel for engaging an article, wherein the bottom panel comprises a proximal panel portion hingedly connected to a distal panel portion along a second fold line extending parallel to and spaced from the first fold line, wherein the bottom panel comprises a retention assisting tab for engaging an article, the retention assisting tab being formed from at least the proximal panel portion and hingedly connected to the distal panel portion by a first hinged connection that is out of alignment with the second fold line such that the retention assisting tab interrupts the second fold line which otherwise extends across the width of the bottom panel, and wherein the retention assisting tab is disposed in alignment with the retention feature such that the retention assisting tab and the retention feature are disposed on a common notional line perpendicular to the first fold line (same features already addressed as in claim 1 above).

18. A blank according to claim 4, wherein the common notional line passes through a longitudinal mid-point of the hinged connection between the retention assisting tab and the distal panel portion (as in fig 4).

.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss as applied to claim 14 above, and further in view of Ikeda.
Weiss discloses the claimed invention above, including that the second fold line otherwise extends across the width of the bottom panel (the Office notes that the above is merely a dimension such as left to right in figure 4, and the fold line between 20, 26 in figure extends across the above dimension) with the exception of the following which is disclosed by Ikeda: hinged connection of out of alignment with a fold (8a with respect to 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weiss in view of Ikeda (by providing the above feature adjacent the existing tab) in order to provide improved flexibility of the elements that permits the device to naturally bend and prevent undesired damage to the device.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss as applied to claim 14 above, and further in view of Westrock (WO2017184493).
Weiss discloses the claimed invention above with the exception of the following which is disclosed by Westrock: tabs of different sizes (relative adjacent to 52, 50).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weiss in view of Westrock (by .

Response to Arguments
Applicant's arguments with respect to the claims have been considered, but are moot because in view of the amendment the search has been updated, new prior art has been identified and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735